Title: From John Adams to the President of Congress, 13 December 1781
From: Adams, John
To: Hanson, John,President of Congress



Amsterdam 13 December 1781. RC in John Thaxter’s hand (PCC, No. 84, III, f. 426–429). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:43–44. This letter, read in Congress on 15 March 1782 and acted upon on 26 March (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 22:150), contained the English text of Lord Stormont’s acceptance of Russia’s mediation of the Anglo-Dutch war. Formulated in early September, Stormont’s answer to I. M. Simolin, the Russian minister, reversed Britain’s refusal, in March, of Russia’s first mediation offer and proceeded from the joint representations made at the end of August by the Russian, Swedish, and Danish ministers in London (to the president of Congress, 6 Aug., 1st letter, calendared, vol. 11:440). In his acceptance, Stormont recited British grievances against the Netherlands, but pointedly rejected any Swedish or Danish role in the mediation. He did so to avoid legitimizing the League of Armed Neutrality, the Dutch accession to which was the real, if unstated, reason for Britain’s declaration of war against the Netherlands. Stormont did not inform the Russian minister of Britain’s terms for reaching a settlement. Those were sent to St. Petersburg by a separate courier and included provisions requiring the Dutch to provide financial assistance in the war against France and cease the sale of munitions and naval stores to Britain’s enemies (from Jean de Neufville, 2 March, note 2 and references there, vol. 11:172–173; De Madariaga, Armed Neutrality of 1780Isabel de Madariaga, Britain, Russia and the Armed Neutrality of 1780, New Haven, 1962., p. 337–340, 346–351).
